976 So. 2d 159 (2008)
STATE of Louisiana ex rel. Walter BAILEY.
v.
STATE of Louisiana.
No. 2007-KH-0594.
Supreme Court of Louisiana.
February 1, 2008.
Writ denied.
CALOGERO, Chief Justice, concurs and assigns reasons.
CALOGERO, Chief Justice, concurring.
This court wrote Relator to find out if he had received the requested transcripts. In response, Relator submitted the docket master from his case and his correspondence with the court reporter. According to Relator, he was never sent the transcripts from March 5 and 6, 2003, although he acknowledges he received the other transcripts he requested, including the *160 transcript from his trial. While Relator maintains that he was arraigned on a simple battery charge on March 5, 2003, and was sentenced on the charge of simple possession on March 6, 2003, the docket master he provides clearly shows otherwise. On March 5, 2003, the docket master notations indicate "case administrative; bail order," and on March 6th, the docket master indicates that the state filed an answer to the defense motion for discovery, particulars and inspection regarding the multiple offender bill of information. Thus, even were this court to grant Relator relief, it appears that nothing occurred on the record on these dates for a court reporter to transcribe. Accordingly, I concur in the court's denial of the writ application as moot.